Title: From Alexander Hamilton to Jedediah Huntington, 10 April 1791
From: Hamilton, Alexander
To: Huntington, Jedediah


Treasury DepartmentApril 10th. 1791
Sir
It is certainly incumbent upon every master of a vessel to make report to the Collector of any district, into which he may go for whatever cause, within twenty four hours, and (if the vessel should remain so long in the district) to make an entry. The officers of the customs who do the duty consequently become entitled to a compensation. It is not however extraordinary that another opinion should have arisen with respect to the intention of the legislature, as different parts of the act countenance a different inference. In such cases such construction must be adopted as will best reconcile them (prefering express directions to implied meanings) and such as will be most conducive to the security of the revenue without oppressing trade. The danger to the revenue would be excessive, if the first report and subsequent entry were dispensed with. But there is no inconvenience to trade as it is immaterial where the tonnage is paid, and the cargo may be carried to any other district without paying or securing to pay the duties in the first.
When it is decided by the vessel’s departure, that she will not unlade in the district into which she has gone or in which she is detained, it is proper that the manifest be forwarded to the Collector of the District to which she is bound.
Should any vessel come within your [district from another] which has not her name painted upon the fixed work of her stern, which is nailed or screwed to her, [it will I think be adviseable to demand] from her foreign tonnage [and if disputed to let it be persisted in to a judicial determination.]
If it appears necessary to you I shall be satisfied, that you procure for the Surveyor of Middletown a cheap boat fit for harbour service, and that you procure the necessary scales and weights.
I observe in your letter of the 16th. ultimo you mention, that “the merchants have never failed so much in punctuality as at this period.” The uncertainty that would arise in the operations of this department, and in the most momentous affairs of government from defaults at the custom house obliges me to refer you to my instructions on this point which must be strictly executed. Should any bonds which are now due remain unpaid you will place them in the hands of the Attorney of the District.
I request to be informed how much lighter than their due weight were the dollars you mention, and whether there were any peculiar circumstances to which their lightness is to be attributed; as the dollars generally to be met with are of full weight.
I am, Sir,   Your obedient servant
A Hamilton
Jedediah Huntington EsqrCollector New London
